DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.


Response to Arguments
Applicant’s arguments, see Page 5, filed 10/20/2022, with respect to the rejection(s) of claim(s) 7, 8, 10-11, 13-16 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new 112 REJECTIONS, and over KEARNS ET AL. (US 2014/0236369) (hereinafter “KEARNS”) in view of YAMAGUCHI ET AL. (US 2019/0140567) (hereinafter “YAMAGUCHI”).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10-12, 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim 7, the limitation states “wherein the apparatus is configured to define a set of operation instructions for the operation of the electrical energy storage; create, based on the set of operation instructions, a simulation of the operation from a virtual test object; perform, on the electrical energy store, the operation according to the set of operation instructions; detect, via the measurement unit, a state parameter during the operation according to the set of operation instructions; perform a comparison of the state parameter with the simulation; and modify the simulation based on a result of the comparison, creating a new simulation”.  Further, dependent Claim 13 states “wherein the control unit is able to be connected in a data-carrying manner to a simulation unit”. Further, dependent Claim 14 states “wherein the simulation unit is configured to transmit the set of operation instructions to the control unit (2), and wherein the connection between the simulation unit and the control unit (2) is disconnected in response to the simulation unit transmitting the set of operation instructions to the control unit (2)”.  It is unclear what component or structure is processing/simulation steps of claim 1. The claim language has also failed to define the structure of “a simulation unit” of claims 13, 14.  When looking at the embodiment of claims 7, 13, 14, examiner assumes the “simulation unit” is generic computer structure that is merely capable of communicating with the control unit of the apparatus and performing the processing/simulation.  Further it is unclear how the limitation “wherein the connection between the simulation unit and the control unit (2) is disconnected in response to the simulation unit transmitting the set of operation instructions to the control unit” is being defined.  Is a physical cable being disconnected or does the end of a transmission simply end connection?  For examination purposes, Examiner assumes generic computer structure outside of the apparatus can perform the simulation/processing as long as it can communicate with the control unit of the electrical energy store, and Examiner assumes the end of any transmission disconnects the engaged components.

Dependent claims 8, 10-12, 15, 16 are rejections as for being dependent on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 10, 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KEARNS ET AL. (US 2014/0236369) (hereinafter “KEARNS”) in view of YAMAGUCHI ET AL. (US 2019/0140567) (hereinafter “YAMAGUCHI”).

With respect to Claim 7, KEARNS teaches:
a control unit (See Para 0070 controllers…control system; See Para 0020 energy storage device);
wherein the apparatus is configured to define a set of operation instructions for the operation of the electrical energy storage; create, based on the set of operation instructions, a simulation of the operation from a virtual test object; perform, on the electrical energy store, the operation according to the set of operation instructions; detect, via the measurement unit, a state parameter during the operation according to the set of operation instructions; perform a comparison of the state parameter with the simulation; and modify the simulation based on a result of the comparison, creating a new simulation (See Figs. 6, 7, 10, 11, 13; See Para 0088-099, 0109-0157 simulation engine…solution engine…optimization engine). 
However KEARNS is silent to the explicit language of:
a single apparatus comprising: a control unit; a measurement unit; a receptacle for an electrical energy store; and a power supply unit.
YAMAGUCHI further teaches:
a single apparatus comprising: a control unit; a measurement unit; a receptacle for an electrical energy store; and a power supply unit. (See Figs. 1a-5).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KEARNS to include a single apparatus comprising: a control unit; a measurement unit; a receptacle for an electrical energy store; and a power supply unit.
One of ordinary skill in the art would have been motivated to modify KEARNS because it would be beneficial to control operation of a power supply for battery storage at a smaller scale.

With respect to Claim 8, YAMAGUCHI further teaches: 
wherein the apparatus includes a housing, in which the control unit, the measurement unit, the receptacle and the power supply unit are arranged (See Figs. 1a-2c, 4).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KEARNS to include wherein the apparatus includes a housing, in which the control unit, the measurement unit, the receptacle and the power supply unit are arranged.
One of ordinary skill in the art would have been motivated to modify KEARNS because it would be beneficial to control operation of a power supply for battery storage at a smaller scale.

With respect to Claim 10, KEARNS teaches:
wherein the electrical energy stores are arranged so as to be connected in series (See Para 0078 plurality of batteries may be connected in a series and/or a parallel configuration).  
YAMAGUCHI further teaches: 
wherein the receptacle is configured to receive a plurality of electrical energy stores (See Figs. 1a-2c, 4).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KEARNS to include wherein the receptacle is configured to receive a plurality of electrical energy stores.
One of ordinary skill in the art would have been motivated to modify KEARNS because it would be beneficial to control operation of a power supply for battery storage at a smaller scale.

With respect to Claim 11, KEARNS teaches:
wherein the electrical energy stores are arranged so as to be connected in parallel (See Para 0078 plurality of batteries may be connected in a series and/or a parallel configuration).  
YAMAGUCHI further teaches: 
wherein the receptacle is configured to receive a plurality of electrical energy stores (See Figs. 1a-2c, 4).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KEARNS to include wherein the receptacle is configured to receive a plurality of electrical energy stores.
One of ordinary skill in the art would have been motivated to modify KEARNS because it would be beneficial to control operation of a power supply for battery storage at a smaller scale.

With respect to Claim 12, KEARNS teaches:
wherein the measurement unit includes at least one sensor, the at least one sensor being at least one selected from a group consisting of a voltage sensor, a current sensor, a temperature sensor, and a configurable input, wherein the measurement unit is connected in a data-carrying manner to the control unit, and wherein the measurement unit is able to be connected to the electrical energy stores (See Para 0061 electric meter…voltage sensor and/or current sensor).  

With respect to Claim 13, KEARNS teaches:
wherein the control unit is able to be connected in a data-carrying manner to a simulation unit (See Figs. 6, 7, 10, 11, 13; See Para 0088-099, 0109-0157 simulation engine…solution engine…optimization engine).

With respect to Claim 14, KEARNS teaches:
wherein the simulation unit is configured to transmit the set of operation instructions to the control unit (2), and wherein the connection between the simulation unit and the control unit (2) is disconnected in response to the simulation unit transmitting the set of operation instructions to the control unit (2) (See Figs. 6, 7, 10, 11, 13; See Para 0088-099, 0109-0157 simulation engine…solution engine…optimization engine).  

With respect to Claim 15, KEARNS teaches:
wherein the control unit (2) is configured to control the power supply unit (6), and wherein the power supply unit (6) is configured to be electrically conductively connected to the electrical energy store (See Para 0070 controllers…control system; See Para 0020 energy storage device).  

With respect to Claim 16, KEARNS teaches:
wherein the operation comprises at least one of a charging method, a discharging method, a balancing method, and a load profile for the electrical energy store (See Fig. 4 charge profiles).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 10am-2pm, 3pm-8pm CT | Fri 12pm-4pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2857